Citation Nr: 0532878	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  91-35 999	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION


The veteran had active service from February 1971 to June 
1971; his DD214 shows total active service at that time of 
three months and 20 days.  In addition, he had reserve 
component service in the U.S. Army Reserves from 1971 to 1974 
and then in the Georgia Army National Guard through March 
1979.  During those periods of reserve component service, he 
had verified periods of active duty for training (ACDUTRA) in 
July 1974, July 1975 to August 1975, April 1977 to May 1977, 
and in July 1978.  He then enlisted in the U.S. Marine Corps 
Reserve, and had verified ACDUTRA with that reserve component 
in August 1979, September 1980, June 1981, February 1982 to 
March 1982, and August 1983 to September 1983.  He had 
temporary active duty from August 1985 to October 1985, and 
ACDUTRA in June 1986, July 1987, June 1988, and March 1989, 
and active duty from June 11, 1989 to June 16, 1989.  
Additionally, the veteran had numerous periods of verified 
and unverified inactive duty for training (INACDUTRA).

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1990 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which, in pertinent part, denied 
service connection for sinusitis.  The Board Remanded this 
claim in May 1992, March 1998, and May 2004.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1971 to June 1971, followed by several periods of 
verified and unverified reserve component service.

2.	On November 7, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Atlanta, 
Georgia, that the veteran died on November [redacted], 2005.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
	         BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


